Citation Nr: 0619705	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  94-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a knee disorder, 
including as secondary to service-connected low back pain 
with sciatica.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial compensable rating for low back 
pain with sciatica.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1992 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Review of the claims file reflects that the veteran provided 
VA with an updated address in a September 2004 statement.  
While a scheduled appointment notification for VA examination 
was mailed to the new address, it is noted that additional 
documents of record, to include VCAA notification in October 
2005 and a March 2006 supplemental statement of the case 
(SSOC) were mailed to the veteran's old address.  The Board 
believes that she has not received adequate notification of 
these latter two documents and that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) duty to inform provisions have not been met.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AMC 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
veteran should be mailed to the veteran's 
most recent address of record and include 
a statement as to the information and 
evidence necessary to substantiate the 
claims and should indicate which portion 
of any such information or evidence is to 
be provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  The 
AMC must also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.

2.  The AMC should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the veteran's 
response to the additional notice.  The 
AMC must inform the veteran as to any 
evidence which cannot be obtained.

3. The AMC should review any additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the veteran and representative 
should be furnished a SSOC that is mailed 
to her most recent address of record and 
given the opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


